DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 105-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 22-25, 30-31, 36, 38-40, 46-47, 52-53 and 56 of U.S. Patent No. US 10,934,085. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a broader scope.


Claim Objections
 	Claims 116 is objected to because of the following informalities:  
 	(1) Claim 116 recites “wherein, in use, for the dynamic seal the fluid pressure” should be changed to “wherein, in use, for the dynamic seal, the fluid pressure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 105-124 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 105 recites “the circumferential edges” at line 5. There is insufficient antecedent basis in regards to this claim limitation. It should be changed to “circumferential edges”
 	Claim 105 recites “second pad” at lines 11-12. There is insufficient antecedent basis in regards to this claim limitation.  It should be changed to “said second pad”.
 	Claim 105 recites “an aqueous fluid” at lines 12 and 16. There is insufficient antecedent basis in regards to this claim limitation. It should be changed to “said aqueous fluid” because “an aqueous fluid” is recited in claim 105 at line 8.
 	Claim 108 recites “which channels” at line 2. There is insufficient antecedent basis in regards to this claim limitation.  It should be changed to “which said channels”.




Allowable Subject Matter
 	Claim 105 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

 	The following is a statement of reasons for the indication of allowable subject matter:  
 	The closest prior art of record are Brouwer et al. (US 201000173055), Hu et al. (US 2005/0158426), Kamerbeek et al. (US 2012/0251670). The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 105, wherein the second pad is arranged such that, in use when the second pad is positioned in the holder, a seal is formed between the second pad and the holder to reduce or prevent a flow of the aqueous fluid from a top side of the second pad around the second pad to the at least one beverage exit opening of the holder, said seal being a static seal, which provides a sealing engagement between the second pad and the holder under the sole influence of gravity on the second pad, and a dynamic seal, which provides a sealing engagement between the second pad and the holder under the influence of the pressure of the aqueous fluid on top of the second pad, wherein the static seal is formed by a contact between a perimeter flange of the second pad, which extends outwardly and downwardly from the second pad and an outer edge of the holder and wherein the dynamic seal is formed between an outer portion of the second pad and the holder at locations positioned at a smaller distance to a center of the second pad than the location of the static seal.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761